DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 11, 2022. Claims 1 and 3-4 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Friese et al. (US 5,380,424 A) (provided in Applicant’s IDS filed on June 19, 2020) and further in view of Hotta et al. (US 2002/0060152 A1), as evidenced by Rhodium, PubChem (2021) (hereinafter “PubChem-1”) and Platinum, PubChem (2021) (hereinafter “PubChem-2”) with respect to claim 1.
Regarding claim 1, Friese teaches a gas sensor element for detecting a specific gas contained in a subject gas (a sensor element for determining the oxygen content in exhaust gases, Figure, col. 1, lns. 58-60), the gas sensor element comprising:
a solid electrolyte body having oxygen ion conductivity (a solid electrolyte 10 composed of stabilized zirconium dioxide and/or other oxides which conduct oxygen ions, Figure, col. 11, lns. 61-63, col. 2, ln. 56, claims 1-2);
a measurement electrode disposed on the solid electrolyte body so as to be exposed to the subject gas (an electrode 11 disposed on the solid electrolyte 10 so as to be exposed to the gas to be measured, Figure, col. 2, lns. 56-58);
wherein the gas sensor element further comprises a catalyst layer formed so as to cover at least part of the measurement electrode (a layer 12 formed so as to cover the electrode 11, wherein the layer 12 comprises catalytically active components, Figure, col. 2, lns. 58-63);
wherein the catalyst layer contains rhodium and at least one noble metal other than the rhodium (the catalytic layer 12 contains rhodium and platinum, Figure, col. 2, lns. 65-68).
Friese discloses the sensor element comprising the layer 12 formed so as to cover the electrode 11, wherein the layer 12 comprises the catalytically active components rhodium and platinum (Figure, col. 2, lns. 58-68). Friese teaches that the catalytic layer 12 contains 0.5 to 5 percent by weight platinum and 0.05 to 0.5 percent by weight rhodium (Figure, col. 2, lns. 65- 68). Friese does not explicitly teach an embodiment wherein, in the catalyst layer, the content of the rhodium relative to the total amount of noble metal including the rhodium and the at least one noble metal other than the rhodium contained in the catalyst layer is from 70 mol% to 90 mol% inclusive.
However, Friese teaches a finite set of options for the weight percentages of platinum and rhodium. Friese teaches that the catalytic layer 12 contains 0.5 to 5 percent by weight platinum and 0.05 to 0.5 percent by weight rhodium (Figure, col. 2, lns. 65-68). Friese teaches that these weight percentages of platinum and rhodium guarantee excellent catalytic conversion of the exhaust gases (col. 3, lns. 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen the combination of 0.5 percent by weight platinum and 0.5 percent by weight rhodium from the finite number of identified weight percentages as identified by Friese in order to achieve the desired purpose of excellent catalytic conversion of the exhaust gases with a reasonable expectation of success (col. 3, lns. 2-3). MPEP § 2143(I)(E). When there is 0.5 wt% platinum and 0.5 wt% rhodium in the catalytic layer, then the content of rhodium relative to the total amount of the noble metals (rhodium and platinum) is 50 wt%. If the total amount of the noble metals (rhodium and platinum) is 100 grams (g), then there is 50 g of rhodium and 50 g of platinum. Since the molecular weight of rhodium is 103 g/mol (as evidenced by PubChem-1, pg. 5), then there is 0.49 mol Rh. Since the molecular weight of platinum is 195 g/mol (as evidenced by PubChem-2, pg. 5), then there is 0.26 mol Pt. The total moles of Rh and Pt is 0.75 mol. Thus, the content of rhodium relative to the total amount of the noble metals (rhodium and platinum) is 65 mol%. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the catalytic layer disclosed by Friese serves the purpose of catalytically converting the exhaust gases (col. 3, lns. 2-3). Thus, it is obvious to have a catalytic layer that has 70 mol% rhodium because such percentage, although not explicitly disclosed by Friese, would serve the same purpose and provide the same properties as the catalytic layer having 65 mol% rhodium that is disclosed by Friese.
Modified Friese teaches the sensor element for determining the oxygen content in exhaust gases (Figure, col. 1, lns. 58-60), wherein the sensor element comprises the electrode 11 disposed on the solid electrolyte 10 so as to be exposed to the gas to be measured (Figure, col. 2, lns. 56-58). Modified Friese is silent with respect to a reference electrode disposed on the solid electrolyte body so as to be exposed to a reference gas.
Hotta teaches an oxygen sensor element 1 for measuring oxygen content of exhaust gases (Fig. 1, para. [0033], [0035]), wherein the oxygen sensor element 1 comprises a target gas electrode 11 formed on an outer surface of a solid electrolyte body 10 so as to be exposed to the exhaust gas to be measured (Fig. 1, para. [0033], [0035]). Hotta teaches a reference gas electrode 12 formed on an inner surface of the solid electrolyte body 10 so as to be exposed to a reference gas, such that the oxygen sensor element 1 works as a concentration cell comprising the solid electrolyte body 10, the target gas electrode 11, and the reference gas electrode 12, wherein a voltage is applied between the target gas electrode 11 and the reference gas electrode 12 (Fig. 1, para. [0033], [0037]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Friese to comprise a reference gas electrode disposed on the solid electrolyte so as to be exposed to a reference gas as taught by Hotta in order to yield the predictable result of completing the cell with a reference electrode to determine the oxygen content in exhaust gases.
Regarding claim 3, Modified Friese discloses the limitations of claim 1 as discussed previously. Modified Friese teaches the catalytic layer 12 (Figure, col. 2, lns. 60-68). Modified Friese fails to teach a porous protective layer that covers at least part of the catalyst layer.
Hotta teaches a catalytic layer 14 that comprises catalytic metal grains such as platinum and rhodium (Fig. 1, para. [0038]). Hotta teaches a catalytic protective layer 15 that covers the catalytic layer 14 (Fig. 1, para. [0034], [0050]). Hotta teaches that the catalytic protective layer 15 protects the catalytic layer 14 and keeps the catalysis of the catalytic layer 14 even in an atmosphere where a poisonous substance exists (Fig. 1, para. [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Modified Friese to include a catalytic protective layer covering the catalytic layer as taught by Hotta because the catalytic protective layer would protect the catalytic layer and keep the catalysis of the catalytic layer even in an atmosphere where a poisonous substance exists (Hotta, para. [0052]).
Regarding claim 4, Modified Friese discloses the limitations of claim 1 as discussed previously. Modified Friese teaches the sensor element according to claim 1 (the sensor element for determining the oxygen content in exhaust gases, Figure, col. 1, lns. 58-60, see rejection of claim 1 supra). Modified Friese fails to teach a gas sensor comprising a holding member that holds the gas sensor element.
Hotta teaches that the oxygen sensor element 1 may be installed in an oxygen sensor 2, which is to be disposed in an exhaust pipe of an internal combustion engine of an automotive vehicle to measure the oxygen content of exhaust gasses (Fig. 3, para. [0035]). Hotta also teaches that the gas sensor 2 comprises a housing 23 within which the oxygen sensor element 1 is retained (Fig. 3, para. [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Modified Friese to be retained in a housing of a conventional gas sensor as taught by Hotta in order to yield the predictable result of measuring the oxygen content of exhaust gas (Hotta, para. [0035], [0053]).
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 5-6 of the amendment, Applicant argues that Friese teaches that the catalytic layer contains a maximum of 65 mol% rhodium, which does not read on the claimed lower limit of 70 mol%. Applicant asserts that Friese aims at reducing Rh content, so it teaches away from the claimed Rh content. Applicant asserts that there is nothing in the cited prior art which would lead one of ordinary skill to increase the Rh content beyond 65 mol%, so it would not have been obvious for one skilled in the art to arrive at the claimed Rh content of 70 mol% or more.
Examiner respectfully disagrees. Modified Friese teaches that the content of rhodium relative to the total amount of the noble metals (rhodium and platinum) is 65 mol%. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the catalytic layer disclosed by Friese serves the purpose of catalytically converting the exhaust gases (col. 3, lns. 2-3). Thus, it is obvious to have a catalytic layer that has 70 mol% rhodium because such percentage, although not explicitly disclosed by Friese, would serve the same purpose and provide the same properties as the catalytic layer having 65 mol% rhodium that is disclosed by Friese. Although Friese discusses using minimal amounts of rhodium (col. 1, lns. 54-57), the disclosure of Friese does not preclude using a lower than preferred amount of platinum such that the content of rhodium is 70 mol% or more. The 65 mol% taught by Friese is so close to the claimed 70 mol% that the noble metal content in Friese would only need to be minimally changed. Additionally, Applicant has not established criticality of the claimed range in claim 1. The instant specification discloses that the content of rhodium relative to the total amount of the noble metals is 30 mol% to 100 mol%, preferably from 55 mol% to 90 mol%, and more preferably from 60 mol% to 85 mol% (see para. [0053] of the instant US PGPub). Table 1 in the instant specification shows that the best rating of “AA” was assigned for Rh content of 60 mol% to 85 mol%. Nothing in the specification or Table 1 shows that the specific claimed range of 70 mol% to 90 mol% produces unexpected results. The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Therefore, it is obvious to have a catalytic layer that has 70 mol% rhodium because such percentage, although not explicitly disclosed by Friese, would serve the same purpose and provide the same properties as the catalytic layer having 65 mol% rhodium that is disclosed by Friese.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795